Title: To George Washington from Major General Arthur St. Clair, 12 July 1780
From: St. Clair, Arthur
To: Washington, George


					
						Sir
						Camp at Parckeniss July 12th 1780
					
					The Fleet having entered the Bay of New York, and that City being the Object, it appears necessary to pass some Vessels of Force through the Narrows in order to oblige the Ennemy to discover their Intention with regard to Staaten Island. If they do not mean to keep Possession of it the Garrison will be instantly withdrawn. But it may be that they may chuse to sacrifice some Part of their Troops on that Island with a View to retard your Operations. In either Case, I think, the Island must be taken Possession of, and a Junction formed upon it with the French Troops; the Debarkation of which may, if the Ennemy keep Possession be so regulated as to be made at the same Instant that such a Part of this Army as your Excellency shall think proper crosses to it; which will



necessarily induce a Division of their Force, and render the Resistance feeble against both, or reduce them to suffer you to Land without Opposition.
					The commencing our Operations from Staaten-Island will save so much Transportation that it is an Object of Consequence. The Passage from thence to Long-Island is not often difficult; and its Shores are, in many Places suited to the landing of Troops, particularly along the Bay side from New-Urecht by Gravesend and Flat-Lands to the Bottom of Jamaica-Bay, when the Wind is at or betwixt the North and West.
					The Army being once established upon Long Island the Investing the Ennemys Post at Brooklyn, and its Reduction, follows of Course if they do not previously give you Battle; which, from whatever Quarter the Operations proceed, I am persuaded they will endeavour to do; But this is a Reason why I would prefer throwing the Army, or at least the greatest Part of it, over from Staaten-Island to Long-Island, as that Country does not present many Advantages to them, and you may possess yourself of the most favourable Position, (if my Recollection of that Country is right) on the high Grounds from Flat-Bush across to the East River by Bedford—If they give you Battle there, and are worsted the Reduction of all their Posts is forwarded—and I believe the City may be very much annoyed during the Operations against Brooklyn—the Works there carried, it is no longer tenable.
					Another Reason why I would prefer operating upon Long-Island is, that there is not so great a Probability of a vigorous Resistance at the entering upon it, as upon York Island; for there are so many landing Places that the Ennemy may be held in great doubt about those you mean to make use of, supposing they have discovered your general Design; and the Country is by no means so favorable to them as York Island. and in order to prevent them from opposing it with their whole Force a Body of eight thousand Men, or more as Circumstances shall require, may be drawn down towards Morrisiana, which will oblige them to keep a Force in that Quarter sufficient, at least, to resist any Undertaking they may suppose them equal to; or leave open the principal Passage to York Island. These together with the Garrison of Paulus Hook and Brooklyn cannot be less than five or six Thousand, which deducted from their gross Numbers, will so much reduce them as to give little probability of Success to an Attempt upon your main Body acting on Long Island. Besides if Boats are collected in the East River, which, were it only to amuse the Ennemy, there must be, any Part of that Force about Morrisiana may occasionally be thro⟨wn⟩ over. At any Rate a Body sufficient to restrain their Forage⟨rs⟩ must be posted somewhere thereabouts.
					But suppose the Post at Brooklyn carried, Possession is still to be obtained of York Island—It will however then be easier, as the Ennemy

must of Necessity abandon the City, and we shall have the Command of the Shores of both Rivers. from thence they will probably retire to the high Grounds in front of Mr Watts’s House where an exceeding strong Camp may be formed, and there wait, in hopes of Relief, untill the most irresistible of all Assailants, Famine, humbles their Pride and obliges them to sue for Terms.
					It is not improbable that in Course of our Operations the City of New York will be destroyed—indeed I have very little Doubt that it would be the most speedy way of reducing them as the greatest Part of their Magazines must go with it; and it may be worthy Consideration if it should not be aimed at.
					These are my general Ideas on the Subject supposing the Command of the Water certain—but it is easy to take Towns upon Paper—Should there be any probability that the Command of the Water may be lost, The Army should not be ventured upon long Island. It will be necessary that some Frigates be in the Sound. I have the Honour to be Your Excellencys most obedient Servant
					
						Ar. St Clair
					
				